434 U.S. 99 (1977)
SHELL OIL CO.
v.
DARTT.
No. 76-678.
Supreme Court of United States.
Argued November 7, 1977.
Decided November 29, 1977.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE TENTH CIRCUIT.
Mary T. Matthies argued the cause for petitioner. With her on the briefs was Brynn F. Aurelius.
Jefferson G. Greer argued the cause and filed a brief for respondent.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE STEWART took no part in the consideration or decision of this case.
NOTES
[*]  Jay S. Siegel, Frank C. Morris, Jr., Robert E. Williams, and Douglas S. McDowell filed a brief for the Equal Employment Advisory Council as amicus curiae urging reversal.